DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 27 May 2019. It is noted, however, that applicant has not filed a certified copy of the CA3044273 application as required by 37 CFR 1.55.




Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
The stiffening rings being attached to components by bolting, casting or forging;
The components being elbows, tees, crosses, Y bends, fittings, hoses, expansion joints, vessels, valves, tubes, flanges, tanks, filters, strainers, pumps, heat exchangers, reducers, steam traps, steam separators, instrumentation components.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.
The claims are further objected to because there are numerous instances of previously recited elements missing “the” or “said” before each element. A few instances include, in claim 1, “key grooves” (lines 16-17),  “coupling segment keys” (line 18), “stiffening rings” (line 22). All instances in all claims must be corrected.
Claim 17 is further objected to because it recites “monitor” when it should recite “monitoring”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claims must be in one sentence form only. Note the format of the claims in the patents cited.
The following is merely some examples of indefiniteness in the claims, but is not an exhaustive list:
The phrase "such as" in numerous claims renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “large” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 1 recites the limitation "said plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites that the stiffening rings have a minimum of one groove. It is unclear if this is the same as the key grooves recited earlier or a new groove. It is unclear how many grooves are required by the claim. 
Claim 3 recites that the stiffening rings are fitted with a groove. However, claim 1 already recited that the stiffening rings have key grooves and at least one groove. It is unclear how many grooves are required by claim 3. 
 The term “adequately compress” in claims 3 and 7 is a relative term which renders the claim indefinite. The term “adequately compress” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The “consists of” clause in claims 3 and 7 is indefinite because it is unclear what exactly is being required of the sealing elements.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 4 and 8 recites the broad recitation “a gap no larger than 3/16”, and the claim also recites “an ideal gap being 1/32 and smaller” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 Claims 4 and 8 recite “3/16” and “1/32” with no units of measure. It is unclear what size gaps the claims is intending to require.
Claim 5 recites the limitation "said plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “at least one stiffening ring” and then recites “the stiffening rings”. It is unclear how many rings are being required by the claim.
Claim 5 recites that the stiffening ring have a minimum of one groove. It is unclear if this is the same as the key grooves recited earlier or a new groove. It is unclear how many grooves are required by the claim. 
Claims 6 and 7 each recite “the stiffening rings” but claim 5 recited “at least one stiffening ring”. It is unclear how many rings are being required by the claims.
Claim 9 recites “consisting of” and then “or any combination thereof”. This renders the claim indefinite as “consisting of” is a close-ended phrase.
The term “compatible” in claim 9 is a relative term which renders the claim indefinite. The term “compatible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 10, it is unclear what is meant by the keys “offer” several different camming surfaces. 
Claim 12 recites the limitation "the respective key surfaces".  There is insufficient antecedent basis for this limitation in the claim.
The term “smooth” in claims 13 and 14 is a relative term which renders the claims indefinite. The term “smooth” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 13 recites the limitation "the inside key surfaces".  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 14 recite “the camming surface”. It is unclear which camming surface is being referred to in the claims. 
Claim 14 recites that angles of two degrees to forty-five degrees “are feasible”. This renders the claim indefinite as it is unclear if the angles are required.
It is unclear what is encompassed by “any combination of components” in claim 15. The bounds of this limitation are unclear.
Claim 17 recites “a minimum of one threaded hole”. It is unclear if this is the same “one threaded hole” recited in claim 16, or a new threaded hole.
Claim 19 recites “consisting of” and then “or any combination thereof”. This renders the claim indefinite as “consisting of” is a close-ended phrase.
Claim 20 recites “a different make or model”. It is unclear what is meant by this limitation.
Claim 21 recites “consisting of” and then “or any combination thereof”. This renders the claim indefinite as “consisting of” is a close-ended phrase.
The terms “slightly smaller” and “snug fit” in claim 21 are relative terms which renders the claim indefinite. The terms “slightly smaller” and “snug fit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 23 recites “a hinge”. It is unclear if this is the same hinge recited in claim 22, or a second hinge. 
Claim 24 recites “an attachment hinge”. It is unclear if this is the same hinge recited in claim 22, or a second hinge. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 15 recites that the keys will join “any combination of components with or without a stiffening ring regardless of key groove size, shape, dimensions and groove angle”. While the specification provides support for joining different combination of components, it does not provide support for enabling “any” combination of components. The term “any” implies an infinite combination of components, most of which have not been considered or addressed by the instant invention. 

Relevant Prior Art
As the scope of the claims cannot be determined, the following prior art is considered to be most relevant to the disclosed invention:
Esser (USP 6,520,211) shows a coupling system comprising two coupling segments (11) each having keys (10), two stiffening rings (6) each having key grooves (9).
Schlecht (US 2009/0272453) shows a coupling system comprising two coupling segments (14) each having keys, two stiffening rings (18’, 18”) each having key grooves (20).
Dole (US 2009/0200799) shows a similar coupling system and figs. 3-7A are identical to figures 18-22A of the instant application.
Madara (US 2010/0148493) shows a coupling system having two coupling segments (12, 14) each having keys (32) that are angled with respect to the longitudinal axis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar coupling system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        06/07/2022